Citation Nr: 1534112	
Decision Date: 08/10/15    Archive Date: 08/20/15

DOCKET NO.  08-23 104A	)	DATE
	)
		)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1. Entitlement to an initial disability evaluation in excess of 20 percent for diabetes mellitus, type II, with retinopathy.

2. Entitlement to service connection for erectile dysfunction, to include as secondary to service-connected diabetes mellitus, type II, with retinopathy.

3. Entitlement to service connection for an acquired psychiatric disability, to include major depressive disorder, nervous disorder, depression, anxiety, and dysthymia.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Roggenkamp, Associate Counsel


INTRODUCTION

The Veteran had active service from May 1981 to May 1984, and from July 1989 to March 2001. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision for diabetes mellitus and erectile dysfunction, and a November 2010 rating decision for his acquired psychiatric disorder, both from the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  The issues of an increased rating for diabetes mellitus, type II, and erectile dysfunction were remanded in October 2010 for examinations and opinions on both issues, and again in August 2014 to afford the Veteran a second opportunity for a hearing.

The Veteran testified at a videoconference hearing in September 2010 before a Veteran's Law Judge, and at a June 2015 travel board hearing before the undersigned.  Copies of the transcripts have been associated with the Veteran's electronic claims file.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system. Accordingly, any future consideration of this case should take into consideration the existence of this electronic record.

The issue of an increased rating for peripheral neuropathy has been raised by the record at the Veteran's June 2015 hearing, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

While the Board regrets the further delay that a remand of this case will cause, the record is not ready for appellate review of the issues on appeal.  The following further development is required.

In his June 2015 hearing, the Veteran made reference to substance abuse and mental health treatment in service in Hawaii in 1993, which he stated included a diagnosis for mild depression.  The Veteran's service treatment records contained within the claims file do not reflect this treatment.  Records of this treatment, if they are available, would be beneficial in deciding the Veteran's claim.

Additionally, at the Veteran's June 2015 hearing, he alleged a worsening of his condition for diabetes mellitus, type II, including that his activities were restricted when at certain times of day he felt exhausted and had no energy.  He also testified that his treating physicians have instructed him to exercise to lose weight, but that it was difficult because his diabetes left him feeling run down.  He noted that had occupational therapy for his neuropathy, as well.  The Veteran's most recent VA examination for his diabetes mellitus, type II, took place in November 2010.  Due to the Veteran's allegations of worsening, the Board has a duty to seek an updated examination.

Finally, the Veteran's claim for erectile dysfunction must be remanded because it is inextricably intertwined with the other claims being remanded.  Although the Veteran originally claimed erectile dysfunction as secondary to his diabetes mellitus, type II, a November 2010 VA examination stated that the Veteran's condition may be linked instead to his history of taking antidepressant medication.  His claim for service connection for erectile dysfunction, therefore, is inextricably intertwined with his claim for service connection for his acquired psychiatric condition.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both issues have been considered); see also Tyrues v. Shinseki, 23 Vet. App. 166, 178 (2009).

Accordingly, the case is REMANDED for the following action:

1. The RO must take all procedurally appropriate actions to locate any outstanding service treatment records, to include any potential psychiatric or talk therapy treatment that the Veteran had in Hawaii in 1993at Tripler Army Medical Center, and any outstanding clinical records. All pertinent documentation and inquiries must be associated with the claims file. All attempts to secure the Veteran's service treatment records and original claims file must be documented in the claims file by the RO. If, after making reasonable efforts to obtain the service treatment records and original claims file, the RO is unable to secure same, the RO must notify the Veteran and his representative and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) inform the Veteran that he is ultimately responsible for providing the evidence. For any unavailable U.S. Government records, to include the Veteran's service treatment records and VA medical records, the RO must indicate in writing that further attempts to locate or obtain such records would be futile.  The Veteran and his representative must then be given an opportunity to respond.

2. If new records are found regarding the Veteran's acquired psychiatric condition, the RO must provide the Veteran's claims file to the same examiner who performed his previous VA examinations or, if they are unavailable, a new examiner who is qualified to give an opinion on the Veteran's acquired psychiatric disorder, so a new opinion may be provided.  A new examination is only required if deemed necessary by the examiner.  The entire claims file (both the paper claims file and any relevant medical records contained in Virtual VA and/or VBMS) and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated.  If no new records are found regarding the Veteran's acquired psychiatric condition, there is no need for a new examination or opinion.

a) If a new examination is conducted, the examiner must take a detailed history from the Veteran.  If there is any clinical or medical basis for corroborating or discounting the reliability of the history provided by the Veteran, the examiner must so state, with a complete explanation in support of such a finding. 

b) Although an independent review of the claims file is required, the Board calls the examiner's attention to the Veteran's testimony at his June 2015 hearing regarding onset and continuity of his psychiatric symptoms, and any records acquired by the most recent inquiry, to include any records of psychiatric treatment in 1993 in Hawaii.

c) The examiner must provide an opinion including specific findings as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's acquired psychiatric condition began during active service or is related to any incident of service.

d) As part of the opinion, the examiner must address the Veteran's competent lay statements regarding onset in his or her rationale, as well as any relevant statements from treatment records.  

e) The examiner must provide a complete explanation for his or her opinion(s), based on his or her clinical experience, medical expertise, and established medical principles.  If any of the above requested opinions cannot be made without resort to speculation, the examiner must state this and specifically explain whether there is any potentially available information that, if obtained, would allow for a non-speculative opinion to be provided.

3. Regardless of whether any new records are found, the RO must provide the Veteran's claims file to an examiner who is qualified to give an opinion on the Veteran's diabetes mellitus, type II, so a new examination may be provided.  The entire claims file (both the paper claims file and any relevant medical records contained in Virtual VA and/or VBMS) and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated. 

a) The examiner must take a detailed history from the Veteran.  If there is any clinical or medical basis for corroborating or discounting the reliability of the history provided by the Veteran, the examiner must so state, with a complete explanation in support of such a finding. 

b) Taking into account the evidence in the claims file, including the Veteran's lay statements, the examiner must determine the current severity of the Veteran's diabetes mellitus, type II, and its impact on his employability and daily activities. The examiner should specifically:

i) Determine whether the Veteran has regulation of his activities due to his diabetes mellitus.

ii) Determine whether the Veteran has had episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, and whether the Veteran suffers from any additional complications to diabetes mellitus.

iii) Determine to what degree the Veteran's diabetic retinopathy has progressed.

c) As part of the opinion, the examiner must address the Veteran's competent lay statements regarding onset in his or her rationale, as well as any relevant statements from treatment records.  

d) The examiner must provide a complete explanation for his or her opinions, based on his or her clinical experience, medical expertise, and established medical principles.  If any of the above requested opinions cannot be made without resort to speculation, the examiner must state this and specifically explain whether there is any potentially available information that, if obtained, would allow for a non-speculative opinion to be provided.

4. After the above has been completed, the RO must review the claims file and ensure that the foregoing development action has been completed in full.  If any development is incomplete, appropriate corrective action must be implemented.  If any report does not include adequate responses to the specific opinions requested, it must be returned to the providing examiner for corrective action.  

5. Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issues on appeal, including the Veteran's claim for service connection for erectile dysfunction.  If the benefits sought on appeal remain denied, in whole or in part, the Veteran must be provided with a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).






